Order entered September 26, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01021-CV

                 TIC N. CENTRAL DALLAS 3, LLC ET AL., Appellants

                                              V.

                       ENVIROBUSINESS, INC., ET AL., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-02857-E

                                          ORDER
       The Court has before it the September 24, 2013 joint unopposed motion for extension of

time to file appellants’ briefs and cross-appellants’ briefs. The Court GRANTS the motion and

ORDERS appellants and cross-appellants to file their briefs by October 10, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE